Chief Justice White
delivered the opinion of the court:
In impaneling the jury in this case, each side was entitled to three peremptory challenges. The prosecution exercised one such challenge, and, upon filling the panel, the defendant was called upon to challenge and passed. This was repeated until the prosecution had exercised its third challenge. A new juror, was then called, qualified and excused upon the challenge of defendant. Another juror was called and qualified. The defendant then challenged this juror, and the court denied the right of defendant to do so. The defendant was entitled to the challenge he attempted to exercise, and the action of the court in the premises deprived him of a substantial right. Moore v. The People, 31 Colo. 336, 73 Pac. 30. This the Attorney General very properly concedes. The judgment is reversed and the cause remanded.
Decision En banc.

Judgment reversed.